Citation Nr: 1002789
Decision Date: 01/19/10	Archive Date: 03/15/10

Citation Nr: 1002789	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-16 775	)	DATE JAN 19 2010
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Virgnia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In a May 2007 decision, the Board denied the issues of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and for an acquired psychiatric disorder, 
other than PTSD.  The Veteran appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a November 2008 Joint Motion for Remand (Joint 
Motion), the Court remanded this appeal in December 2008 for 
development in compliance with the Joint Motion.  

In an October 2008 decision, the Board denied service 
connection for back disorder and a left hip disorder.  The 
Veteran appealed these issues to the Court.  Based on a July 
2009 Joint Motion, the Court remanded this appeal in July 
2009 for development in compliance with the Joint Motion.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decisions on the issues of entitlement to service connection 
for PTSD; for an acquired psychiatric disorder, other than 


PTSD; a back disorder; and a left hip disorder finding that 
(1) VA had not fulfilled its duty to assist the Veteran by 
failing to obtain Social Security Administration (SSA) 
records and (2) the VA had failed to adequately address 
treatment records and lay statements of continuity of 
symptomatology.  Accordingly, the Board decisions in May 2007 
and October 2008 failed to provide the Veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the Veteran, that part of the May 23, 2007 decision of the 
Board that denied service connection for PTSD, and an 
acquired psychiatric disorder other than PTSD, must be 
vacated, and a new decision will be entered as if that part 
of the May 2007 decision by the Board had never been issued.  
Additionally, the October 31, 2008 decision of the Board that 
denied service connection for a back disorder and a left hip 
disorder must be vacated, and a new decision will be entered 
as if that part of the October 2008 decision by the Board had 
never been issued.  


REMAND

The Court's December 2008 Order remanded the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, to the Board for compliance with the 
November 2008 Joint Motion.  The Joint Motion stated that VA 
had not fulfilled its duty to assist the veteran by failing 
to obtain disability records from the SSA.  

The Court's July 2009 Order remanded the claim of entitlement 
to service connection for a back disorder and a left hip 
disorder for compliance with the July 2009 Joint Motion.  The 
Joint Motion stated that VA had not fully discussed treatment 
records in the 1970's and 1980's that showed complaints of 
back and leg pain.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include all 
pertinent VA and private treatment 
records, as well as any additional 
specific information regarding his 
alleged stressors.  This additional 
information can be in the form of buddy 
statements or lay statements of witnesses 
who may have observed his claimed 
stressors in order to corroborate them.  
The RO must inform the Veteran that it is 
imperative that he be as specific as 
possible to facilitate a search of 
records to find information necessary to 
corroborate his stressors.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include all 
pertinent VA treatment records from June 
1969 to the present, and all pertinent 
private treatment records from D.C. 
Hadley and Clifford Burke of Ottawa, 
Kansas; the Franklin County Guidance 
Center; Ransom Memorial Hospital; and 
Ottawa University in Ottawa, Kansas from 
1969 to the present..  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 


records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the veteran's 
claim for SSA benefits.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  The RO must notify the Veteran that 
failure to cooperate with these actions 
may result in denial of the claims.  
38 C.F.R. § 3.158 (2009).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, a back disorder, and a left hip 
disorder, with application of all 
appropriate laws and regulations, 
including appropriate consideration of 
lay witness statements, aggravation of 
any pre-existing condition, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the 


issues on appeal remain denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

Citation Nr: 0837761	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left hip 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
a diagnosed back disorder in service or at service 
separation.

2.  The veteran is currently diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbar spine.

3.  The evidence does not relate the veteran's back disorder 
to his military service.

4.  The evidence of record does not clearly and unmistakably 
show that the veteran's left hip disorder preexisted service.

5.  The veteran is currently diagnosed with degenerative 
joint disease of the left hip.

6.  The evidence does not relate the veteran's currently 
diagnosed left hip disorder to his military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in July 
2004 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2008, 
after his claims were reopened by the May 2007 Board decision 
in this case.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Back Disorder

Both the veteran's January 1966 preinduction examination and 
his June 1969 service separation examination noted no 
evidence of a back injury in service or a diagnosed back 
disorder, and x-rays taken at the time of the separation 
examination were negative for any abnormal clinical findings.  
Although the veteran reported in April 1969 that he 
occasionally experienced a back ache after heavy work, he 
denied experiencing back trauma and was not treated for any 
back conditions in service.

Subsequent to service, a physical examination conducted 
during the veteran's VA inpatient stay in October 1981 noted 
a normal musculoskeletal physical examination.  VA inpatient 
records dated in May 1994 and June 1994 indicate that the 
veteran had a long history of chronic low back pain and 
degenerative joint disease of the lumbar spine secondary to a 
motor vehicle accident which occurred in 1978 or 1979.  
Similarly, during the October 1994 general VA examination, 
the veteran reported chronic low back pain secondary to an 
old motorcycle accident, and he was diagnosed with 
degenerative joint disease of the lumbar spine.  
Additionally, a November 1995 VA inpatient record noted the 
veteran's report of a long history of degenerative joint 
disease of the lumbar spine.  No other evidence of a back 
disorder is noted until the March 2008 VA examination; at 
that time, x-rays showed degenerative disc disease and 
degenerative joint disease of the lumbar spine, and this was 
ultimately the VA examiner's diagnosis.  

Despite the above, the evidence of record does not show that 
the veteran's back disorder is related to service.  
Initially, although the veteran reported having back aches 
after heavy work in April 1969, there is no evidence that 
this was more than an acute symptom which resolved on its 
own, and certainly by the time of the veteran's June 1969 
service separation examination, as no back disorder is 
objectively noted therein.  Moreover, a period of 25 years 
elapsed before the veteran reported having an actual back 
disorder in May 1994, and the records indicate that the pain 
had begun after the veteran's motor vehicle accident.  Thus, 
continuity of symptomatology of the claimed back disorder 
from the veteran's separation from service is not shown.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

More importantly, the clinical examination conducted and x-
rays taken in conjunction with the March 2008 VA examination 
noted both degenerative joint disease and degenerative disc 
disease of the lumbar spine, but the examiner noted that the 
degenerative changes shown were consistent with the type of 
degenerative changes that occurred due to the aging process.  
The remainder of the record does not reflect an objective 
medical opinion linking the veteran's current degenerative 
changes of the back to his military service.  Absent such a 
nexus, and in light of the lack of continuity of 
symptomatology from the time of the veteran's separation from 
service until the current back disorder was objectively 
documented, service connection for a back disorder is not 
warranted.


Because the evidence of record does not relate the veteran's 
back disorder to his military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disorder

The veteran claims entitlement to service connection for a 
left hip disorder. He asserts that this disorder initially 
manifested during service.  Although the veteran's July 1966 
preinduction examination did not note a history of a left hip 
disorder, nor contain any objective clinical findings of a 
left hip disorder, the veteran reported left hip pain on 
multiple occasions in April 1969.  At that time, he indicated 
that he had experienced the same type of left hip pain on one 
occasion prior to service, at age 12; the veteran stated that 
it was never formally diagnosed and was treated only with bed 
rest.  Because there is some indication in the record that 
the veteran's left hip disorder may have preexisted service, 
a threshold analysis of same must be conducted before 
adjudication of the veteran's claim for service connection 
may proceed.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service- 
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  Because there is no evidence of a 
history of a left hip disorder or objective clinical findings 
of a left hip disorder on the July 1966 preinduction 
examination, the presumption of soundness attaches.  38 
U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1).

However, the premise that the veteran had a left hip disorder 
that preexisted service is debatable in this case, and 
therefore, the evidence is not clear and unmistakable.  The 
sole evidence of record that such a left hip disorder 
preexisted service are those April 1969 service treatment 
records where the veteran reported having experienced left 
hip pain.  Initially, it is noted that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See, 
c.f., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, 
such documentation of the veteran's left hip pain, if it 
could even be considered a disorder, is based on the 
veteran's recollection of his symptoms at age 12.  While he 
is competent to report these symptoms, and there is no reason 
to doubt the veteran's memory or credibility with respect to 
same, he is a layperson without medical training and 
therefore not qualified to render medical opinions regarding 
the diagnosis and/or etiology of medical disorders.  Thus, 
his comments that he had "the same type" of left hip pain 
at age 12 must be taken within the context of a layperson.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (1).  

Additionally, there is no objective medical evidence dated 
prior to the veteran's preinduction examination in July 1966 
showing left hip pain or a left hip disorder, or any other 
treatment for left hip pain in service (especially within the 
initial months of service).  Ultimately, it has not been 
shown by clear and unmistakable evidence that the veteran's 
left hip disorder preexisted service.  As such, the 
presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

As noted above, the veteran reported left hip pain on 
multiple occasions in April 1969.  Physical examination noted 
that the veteran had pain on internal rotation and external 
rotation of the left hip, and walked with a limp.  The 
diagnosis was myositis of undetermined etiology, and the 
veteran was found fit for duty.  The veteran's June 1969 
service separation examination noted no musculoskeletal 
abnormalities.  Subsequent to service, both an October 1981 
VA inpatient hospital summary, and an October 1994 VA general 
medical examination conducted musculoskeletal physical 
examinations, but no subjective or objective left hip 
symptoms or disorders were reported or noted.  In April 2004, 
during a VA inpatient stay for an unrelated disorder, the 
veteran reported that he took Naproxen twice daily for left 
hip arthritis.  The March 2008 VA examination, based on x-
rays taken at that time, diagnosed the veteran with 
degenerative joint disease of the bilateral hips.  

Although the veteran has a current diagnosis of left hip 
degenerative joint disease, the evidence of record does not 
relate this disorder to his military service.  The March 2008 
VA examiner indicated that the degenerative joint disease 
noted on the x-rays taken was mild in both the right and the 
left hips.  Moreover, the examiner concluded that the 
degenerative changes shown were consistent with the veteran's 
age (60 years old at the time of the examination), and the 
aging process.  He also indicated that there was nothing in 
the record to suggest that the current hip disorder was 
related to the veteran's military service.  

No other evidence in the record contradicts the VA examiner's 
conclusion.  Although the veteran has indicated that his left 
hip disorder is related to his military service, he is not, 
as noted above, a medical professional with the requisite 
training; thus, his opinion as to his left hip disorder's 
etiology is not medically competent or probative for 
appellate consideration.  See Espiritu, 2 Vet. App. at 494-
95; 38 C.F.R. § 3.159(a) (1).  Absent a nexus relating the 
veteran's current disorder to his military service, service 
connection for a left hip disorder is not warranted.

Because the evidence of record does not relate the veteran's 
left hip disorder to his military service, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a left hip disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0715350	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hip joint and back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral leg disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for a left 
hip disorder and for a back disorder are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, D. C.


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1970 
denied service connection for a hip joint and back disorder.

2.  The evidence received since the time of the final 
September 1970 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a hip joint and back disorder.

3.  An unappealed rating decision dated in May 1985 denied 
service connection for a bilateral leg disorder.

4.  The evidence received since the time of the final May 
1985 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a bilateral leg disorder.

5.  A valid diagnosis of post-traumatic stress disorder 
(PTSD) based on verified stressors is not of record.


6.  The veteran's service medical records show no evidence of 
a diagnosis of or treatment for a psychiatric disorder.

7.  The veteran has current diagnoses of schizoaffective 
disorder, psychotic depression, and personality disorder not 
otherwise specified.

8.  The evidence of record does not relate any of the 
veteran's acquired psychiatric disorders to his military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a hip joint and back disorder is new 
and material, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral leg disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Schizoaffective disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and to reopen finally decided claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claims, a letter dated in July 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  With regard to the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder and PTSD, although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 337 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

New and Material Evidence Claims

In the case of the claims to reopen the issues of entitlement 
to service connection for a hip joint and back disorder, and 
a bilateral leg disorder, the Veterans Claims Assistance Act 
of 2000 explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  However, VA 
has a duty, in order to assist the claimant, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A (b).  As the veteran has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although a VA examination was not conducted for the purpose 
of addressing the veteran's claim to reopen the issues of 
entitlement to service connection for a hip joint and back 
disorder, and a bilateral leg disorder, VA is not required to 
obtain such examinations for claims to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty 
to assist has been fulfilled.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Hip Joint and Back Disorder

The RO denied service connection for a hip joint and back 
disorder in September 1970, and notified the veteran of the 
decision the same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104 (2006).  The matter under consideration in 
this case at that time was whether there was current evidence 
a hip joint and back disorder.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the September 1970 rating decision which is 
relevant to, and probative of, that matter.

The evidence of  record at the time of the September 1970 
rating decision relevant to the veteran's claim for service 
connection for a hip joint and back disorder included his 
service medical records and a July 1970 VA examination 
report.  The evidence submitted since the September 1970 
rating decision includes a private medical record dated in 
February 1977, VA inpatient treatment summary dated in 
December 1979, and VA outpatient treatment records dated from 
May 1994 to July 1995, and April 2004.

The RO denied the veteran's claim for entitlement to service 
connection for a hip joint and back disorder in September 
1970.  At that time, there was no evidence that the veteran 
had a current hip joint and back disorder.  However, the 
veteran now has current diagnoses of left hip arthritis and 
degenerative joint disease of the lumbar spine, as shown in 
VA outpatient treatment records dated in April 2004 and May 
1994, respectively.  Accordingly, the evidence received since 
the last final rating decision in September 1970 is both 
"new," as it had not been previously considered by VA, and 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the appeal 
to reopen the claim for entitlement to service connection for 
a hip joint and back disorder is reopened.

Bilateral Leg Disorder

The RO denied service connection for a bilateral leg disorder 
in May 1985, and notified the veteran of the decision the 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2006).  The matter under consideration at that time was 
whether there was evidence of a leg injury in service, and 
whether the veteran had a currently diagnosed bilateral leg 
disorder.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the May 
1985 rating decision which is relevant to, and probative of, 
these matters.

The evidence of record at the time of the May 1985 rating 
decision relevant to the veteran's claim for service 
connection for a bilateral leg disorder included his service 
medical records.  The new evidence added to the record since 
the May 1985 rating decision pertinent to this issue included 
VA outpatient treatment records dated from May 1994 to 
October 1994.

The RO denied the veteran's claim for entitlement to service 
connection for a bilateral leg disorder in May 1985.  At that 
time, there was no evidence that there was an injury to 
either of the veteran's legs in service, or evidence of a 
current bilateral leg disorder, and that continues to be the 
case.  The VA outpatient treatment records associated with 
the veteran's claims file show that he experiences chronic 
leg and knee pain bilaterally, both in the muscles and in the 
joints.  Treatment records from May and June 1994 show that 
the veteran reported experiencing this bilateral leg and knee 
pain following a motor vehicle accident in the late 1970s.  
Although the veteran made a subjective report of degenerative 
joint disease of the bilateral knees on VA examination in 
October 1994, no objective diagnosis of this disorder was 
made.

Ultimately, no evidence has been submitted to raise a 
reasonable possibility that the veteran injured either of his 
legs in service or that he has a current bilateral leg 
disorder.  To the extent that he experiences chronic pain in 
his bilateral legs and knees, the Board notes that pain is 
only one criteria for determining whether a disability 
exists, and that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  As such, the record remains devoid of a current 
disability of the bilateral legs.  Accordingly, although the 
evidence received since the last final rating decision in May 
1985 is "new," as it had not been previously considered by 
VA, it is not "material," as it does not raise a reasonable 
possibility of substantiating the veteran's claim.  For these 
reasons, the appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, in March 1985, 
the veteran reported that he experienced significant fear of 
dying while working aboard his ship, to which wounded 
soldiers were brought.  He stated that his only thoughts and 
memories were that he would end up like them.  In a December 
2003 PTSD stressor questionnaire response, the veteran 
reported that two of his friends were wounded or killed in 
1967.  He also reported that he was assigned combat 
responsibilities outside his assigned specialty, in that he 
spent 6 months supplying materials for hospitals, to include 
in Vietnam.  He asserted that his Vietnam service was not 
reflected in his service personnel records due to 
administrative error.

Although the veteran alleges that he was involved in combat 
operations for 6 months, his service personnel records do not 
reflect that he ever departed his ship, which was stationed 
in Guam, for Vietnam.  To that end, the veteran did not 
report that he served in Vietnam until December 2003; he had 
previously stated in other instances, to include during an 
April 1994 VA psychiatric evaluation, that he served only in 
Guam and Taiwan, not in Vietnam.  Further, while showing many 
incidences of treatment for various medical conditions in 
Guam, the veteran's service medical records do not show any 
evidence that he was ever treated for any medical disability 
on the ground in Vietnam.  Although the veteran's service 
personnel records are extensive, there is no objective 
evidence that he was tasked with any combat responsibilities, 
or that he was ever awarded any medals or other military 
citations indicating combat. 

As there is no evidence that the veteran served in combat, 
the Board concludes that he does not meet the criteria for 
being considered a "combat veteran" under 38 U.S.C.A. 
§ 1154(b).  As such, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

However, the veteran has offered no competent corroborating 
evidence of his claimed stressors, and his service department 
records also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  In his December 2003 
PTSD stressor questionnaire response, the veteran offered the 
names of two soldiers wounded or killed in action.  However, 
he failed to provide their unit name or describe the capacity 
in which he was acquainted with them.  As noted above, the 
evidence of record does not show that the veteran ever had 
service on the ground in Vietnam.  Although information 
concerning the first soldier cited, M. J. F., notes that he 
was killed in October 1967 in Vietnam, without evidence that 
the veteran served with M. J. F., witnessed his death, or was 
otherwise associated with him, this cannot be considered a 
valid stressor upon which a diagnosis of PTSD can be based.  
The veteran's other stressor, witnessing multiple wounded 
soldiers being brought to his ship, is not a stressor that 
can be verified through objective documentation; there is 
also no evidence that the veteran was involved in the medic 
corps or otherwise had responsibilities for handling the 
wounded or dead.  

To the extent that the veteran's representative argues that 
the length of time which has passed, between the veteran's 
stated stressor events and the present, make it difficult or 
impossible for him to remember specific details, the Board 
notes that while the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  The Court of 
Appeals for Veterans Claims has held that the duty to assist 
is not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Id.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from a VA mental health professional in February 2001, it is 
not based on stressor events which have been verified.  In 
fact, it does not state any basis for the diagnosis at all; 
it is a bare diagnosis making no reference to any specific 
events, people, or symptomatology.  It is clear that this 
diagnosis is not probative for VA purposes, as it lacks any 
foundation or rationale for its conclusion, and also fails to 
satisfy the criteria noted above for a valid PTSD diagnosis 
for VA purposes.  

Ultimately, a diagnosis of PTSD based on verified stressor 
events is not of record.  For this reason, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Acquired Psychiatric Disorder

The veteran's service medical records show no evidence of 
psychiatric symptomatology or a diagnosed psychiatric 
disorder in service.  The postservice evidence of record, 
including inpatient treatment records from May 1994 to July 
1994, shows that the veteran had been treated since at least 
1978 for nervousness and mild paranoia.  Schizoaffective 
disorder was first diagnosed in May 1994, and psychotic 
depression and personality disorder not otherwise specified 
were separately diagnosed in June 1994.

However, the record does not contain an opinion relating any 
of these psychiatric disorders to the veteran's military 
service.  Two different private physicians, in May 1970 and 
in March 1985, make statements inferring that the veteran's 
neurological impairment, and "difficulties" with 
interpersonal relationships, the ability to hold a job, and 
alcohol addiction, respectively, may have an origin in the 
veteran's military service.  To the extent that those 
statements can be considered a nexus between a currently 
diagnosed psychiatric disorder and the veteran's military 
service, the Board notes that none of these statements 
formally diagnose an acquired psychiatric disorder.  The 
criteria for service connection require that a nexus opinion 
must relate a diagnosed disorder, not merely symptoms, to the 
veteran's military service.  See Hickson, 12 Vet. App. at 
253.  The remaining evidence of record contains no opinions 
relating the veteran's current acquired psychiatric disorders 
to his military service.  Accordingly, service connection for 
an acquired psychiatric disorder is not warranted.

Because there is no evidence that any of the veteran's 
currently diagnosed acquired psychiatric disorders are 
related to his military service, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a hip joint and back 
disorder is reopened, and to that extent only, the appeal is 
granted.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a bilateral leg disorder is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.


REMAND

Initially, the Board notes that the September 1970 rating 
decision denied service connection for a "hip joint and back 
disorder."  However, as the new and material evidence 
submitted to reopen the veteran's claim shows that the 
veteran's left hip arthritis, and his degenerative joint 
disease of the lumbar spine, are two discrete disorders, the 
Board concludes that these two disorders should be considered 
as separate issues.

Review of the veteran's claims file shows that the veteran 
was treated for myositis of the left hip and back in April 
1969.  As early as February 1977, the veteran reported "back 
troubles."  VA outpatient treatment records in May 1994 
through October 1994, which record the veteran's subjective 
statements, tend to suggest that his current left hip and 
back disorders are the result of a postservice car accident.  
However, the Board is not free to substitute its own judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, an orthopedic 
examination is required to determine the etiology of the 
veteran's current left hip and back disorders.

To that end, the issues of entitlement to service connection 
for a left hip disorder and for a back disorder are remanded 
for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
orthopedic ("joints") examination to 
determine the etiology of any left hip 
or back disorder found.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  In addition to 
those stated below, any indicated 
diagnostic tests, including 
radiographic studies, deemed necessary 
for an accurate assessment must be 
conducted.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
must review the results of any testing 
prior to completion of the report.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed left hip or back disorder is 
related to the veteran's active duty 
service or to a postservice injury.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


